     Case 3:18-cv-00212-K Document 46 Filed 02/11/19        Page 1 of 1 PageID 390


                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

DAVID TYSON, JR.,                           §
                                            §
        Plaintiff,                          §
                                            §
v.                                          §
                                            §
RICHARDSON INDEPENDENT                      § Civ. Action No. 3:18-CV-0212-K
SCHOOL DISTRICT, and JEAN                   §
BONO, KIM CASTON, KAREN                     §
CLARDY, KATIE PATTERSON, ERON               §
LINN, JUSTIN BONO, and KRISTIN              §
KUHNE, in their official capacities,        §
                                            §
        Defendants.                         §

                              ORDER OF DISMISSAL

       Plaintiff’s and Defendants’ Agreed Motion to Dismiss the Case (the “Motion”)

came before this Court for consideration (Doc. No. 44). After due consideration, the

Court GRANTS the Motion.

       IT IS HEREBY ORDERED that this case is dismissed with prejudice. All costs

of court and attorneys’ fees shall be borne as agreed by the parties.

       SO ORDERED.

       Signed February 11th, 2019.




                                         ______________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE



                                           1
